United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1347
Issued: January 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 28, 2020 appellant filed a timely appeal from a June 8, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 8, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal.

FACTUAL HISTORY
On March 16, 2020 appellant, then a 61-year-old city carrier assistant, filed an occupational
disease claim (Form CA-2) alleging that he sustained a knee fracture due to factors of his federal
employment. He indicated that he first became aware of his condition on February 27, 2020 and
realized it was caused or aggravated by his federal employment on March 2, 2020. On the reverse
side of the claim form, appellant’s supervisor indicated that appellant reported for work on
February 27, 2020 already in pain. He did not stop work.
In a March 16, 2020 development letter, OWCP informed appellant that it had received no
evidence in support of his occupational disease claim. It asked him to complete a questionnaire to
provide further details regarding the circumstances of his claimed injury and requested a narrative
medical report from his treating physician, which contained a detailed description of findings and
diagnoses, explaining how his work activities caused, contributed to, or aggravated his medical
conditions. OWCP afforded appellant 30 days to respond.
In medical notes dated from February 27 to March 7, 2020, Dr. Nabeel Toma, a Boardcertified pediatrician, Dr. Rana Burek, Board-certified in emergency medicine, and Dr. Karishma
Walvekar, Board-certified in family medicine, recommended that appellant remain off work until
March 11, 2020.
In a March 2, 2020 after visit summary, Dr. Burek diagnosed right knee pain and provided
treatment instructions.
Dr. Maria Crumes, a Board-certified diagnostic radiologist, in a March 7, 2020 diagnostic
report, indicated that she had performed an x-ray scan of appellant’s right knee. She found soft
tissue swelling, a possible tiny avulsion fracture of the anterior patella and degenerative arthritis.
In a March 10, 2020 medical note, Dr. Toma diagnosed a tiny avulsion of the right patella
and indicated that he referred appellant to the orthopedic clinic. He advised that appellant remain
out of work through March 17, 2020.
Appellant explained, in a March 10, 2020 statement, that on February 27, 2020 he felt pain
in his right leg during work and informed his supervisor that he was unable to do his job. He then
left work and went to his family doctor who suggested that he take two days off from work.
Appellant returned to work on March 2, 2020 and again felt pain that prevented him from
delivering mail to the point where he could not lift his foot to walk. After taking additional days
off, he then went to an urgent care center, where an x-ray scan of his right knee revealed a fracture.
In a letter of even date, the employing establishment controverted appellant’s claim,
asserting that he did not report that he fell or that he was involved in an accident at any time. It
contended that he arrived to work on February 27, 2020 already in pain and requested to leave.
Dr. Labeed Nouri, a Board-certified orthopedic surgeon, indicated, in a March 13, 2020
letter, that he was treating appellant due to right knee pain and swelling and recommended lightduty work restrictions through March 30, 2020.

2

In a March 18, 2020 medical report, Dr. Walvekar indicated that an x-ray of appellant’s
right knee showed a patella fracture. In a medical note of even date, she recommended that he
remain out of work through March 30, 2020.
In a March 23, 2020 response to OWCP’s development questionnaire, appellant indicated
that he felt pain in his right knee on February 27, 2020 and requested to leave and go to the doctor
that day. When he returned to work his pain returned and he attributed the pain to walking three
to four miles. By 2:00 p.m., appellant indicated that he was screaming and crying due to the pain
and his daughter eventually took him to the emergency room. He described his symptoms and
asserted that he had no previous right knee conditions. When describing his work duties, appellant
explained that he walked about 10 miles a day and that he had fallen multiple times as well as
slipped on ice. On March 2, 2020, as he was delivering mail to a house, he felt something rupture
in his right leg as if something “broke or moved from its place.” Appellant stated that he did not
report any of his previous falls or slipping on ice because he thought everyone fell during mail
delivery.
In a March 30, 2020 medical note, Dr. Walvekar recommended that appellant remain off
work through April 17, 2020.
Dr. Marnix Van Holsbeeck, a Board-certified radiologist, in an April 22, 2020 diagnostic
report, indicated that he performed a magnetic resonance imaging (MRI) scan of appellant’s right
knee, finding early signs of tricompartmental right knee osteoarthritic disease. He also noted
findings at the posterior horn of the medial meniscus that likely represented an acute meniscal root
tear.
On April 27, 2020 OWCP requested a narrative medical report from Dr. Nouri concerning
appellant’s avulsion fracture and the factors of his federal employment. It provided him with a
statement of accepted facts (SOAF) and requested that he provide medical reasons as to whether
or not he believed appellant’s condition was caused by factors of his federal employment. OWCP
allotted Dr. Nouri 30 days to respond. No response was received.
By decision dated June 8, 2020, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish a right knee condition
causally related to the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted factors of his federal employment.
In Dr. Walvekar’s March 18, 2020 medical report, she indicated that an x-ray of appellant’s
right knee showed a patella fracture. The Board has held that medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.10 For this reason, Dr. Walvekar’s March 18, 2020 medical report is
insufficient to meet appellant’s burden of proof.
Dr. Nouri indicated in his March 13, 2020 letter that he was treating appellant due to right
knee pain and swelling and recommended light-duty work restrictions through March 30, 2020.
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 6.

10
S.J., Docket No. 19-0696 (issued August 23, 2019); M.C., Docket No. 18-0951 (issued January 7, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

Similarly, in Dr. Burek’s March 2, 2020 after visit summary, she diagnosed right knee pain and
provided treatment instructions. The Board has consistently held that a diagnosis of “pain” does
not constitute the basis for payment of compensation, as pain is a symptom not a specific
diagnosis.11 As Drs. Nouri and Burek did not offer a valid medical diagnosis, their medical reports
are insufficient to establish appellant’s claim.
Appellant also submitted multiple medical notes dated from February 27 to March 30,
2020 where Drs. Burek, Walvekar, and Toma recommended that appellant remain off work for
varying lengths of time. As stated previously, medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.12 For this reason, these medical notes are insufficient to establish appellant’s claim.
The remaining medical evidence consists of diagnostic reports from Drs. Crumes and Van
Holsbeeck dated March 7 and April 22, 2020, respectively. The Board has held that diagnostic
tests standing alone lack probative value on the issue of causal relationship as they do not address
the relationship between the accepted employment factors and a diagnosed condition.13 For this
reason, Drs. Crumes and Van Holsbeeck’s diagnostic reports are also insufficient to meet
appellant’s burden of proof.
As appellant has not submitted rationalized medical evidence establishing that his right
knee fracture is causally related to the accepted factors of his federal employment, the Board finds
that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted factors of his federal employment.

11

T.S., Docket No. 20-0343 (issued July 15, 2020); D.H., Docket No. 19-0931 (issued October 2, 2019);
R.R., Docket No. 18-1093 (issued December 18, 2018); A.C., Docket No. 16-1587 (issued December 27, 2016);
Robert Broome, 55 ECAB 339 (2004).
12

Supra note 10.

13

See W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

5

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

